ELECTRONIC RECORD
                                                                            If*-i*
COA #      07-12-00235-CR                        OFFENSE:        21.11


STYLE:     Ty Tuckness v. The State ofTexas      COUNTY:         Potter

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: 47th District Court


DATE: 11/21/13                    Publish: NO    TC CASE #:.     63,052-A




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Ty Tuckness v. The State of Texas            CCA#:

     1\PP£llANT^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:_                                               SIGNED:                        PC:

JUDGE:                                                PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD